            Case 2:18-cv-01142-RSL Document 102 Filed 09/11/20 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                    FILED
                              FOR THE NINTH CIRCUIT                      SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
HEIDI CHIAT,                                      No.   20-35398

                   Plaintiff-Appellant,           D.C. No. 2:18-cv-01142-RSL
                                                  Western District of Washington,
  v.                                              Seattle

STATE OF WASHINGTON; et al.,                      ORDER

                   Defendants-Appellees.

Before: SILVERMAN, NGUYEN, and COLLINS, Circuit Judges.

       Appellant’s motion for reconsideration (Docket Entry No. 5) is denied. See

9th Cir. R. 27-10.

       All other pending motions are denied as moot.

       No further filings will be entertained in this closed case.




DA/Pro Se
